Title: To George Washington from Brigadier General William Smallwood, 9–10 March 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] March 9[–10]th 1778

I received your Favor of the 6th Inst., & in reply to that part relative to the British Prisoners, & their Treatment contained in the Deposition transmitted you, I can truly assert the whole is without the least foundation, except several being frostbit, which Fate many of our Soldiers

in common shared with them, from the severity of the Weather, & unavoidably getting their Feet & legs wet in Landing, the shore being very ⟨slutty⟩ & muddy; several of our Officers in bringing the Women on shore got touched, & Capt. Anderson of the 2d Md Regt had the skin taken of his hands by the Frost, I shou’d have forwarded a state of this Matter, but several of the Officers who superintended the disembarkation & conducting the Prisoners to Town, are now out on Detatchment, which prevents its being properly Authenticated, but it shall be sent in two or three Days on their Return.
Capt. Barry applied on Saturday Night about 12 Oclock for a Detatchment to aid & support him in securing & unlading two Ships & a Schooner which he had taken that afternoon, about Reedy Island, in conjunction with some Armed Boats of this Neighbourhood, one of the Ships mounts 6 and the Schooner 8 carriage Guns, he cou’d not inform what their Loadings were, I advised bringing them up this Creek, but have not heard from him since, but have understood he has hauled them in the Piers at Pt Penn, & that the upper part of their holds, are stowed with Hay. In much haste remain your Excellency’s very Obedt Hble Sert

W. Smallwood


Wilmington March 10th 1778 Since I wrote the above an Officer from Capt. Barry came last Night with a Bag of Ltrs &c. on his way to address them to you who will inform you more particularly of this Affair. I hear from him the Ships being loaded with Forage are burnt &c. & we can’t hear what has become of the Schooner but it’s hoped she has got into Hamburgh Our People were attacked at 2 OClk off Pt Pen by a 20 Gun Ship & an Armed Sloop which it was supposed were convoying the Remainder of the Forage Fleet—I have received Intelligence that many of the Enemy are out of Philada above their Lines towards German Town but the Intelligence is not to be depended on. I am as above &c.


W.S.

N.B. one of the Ltrs gives an Account of 100 Transports being ordered round to Delaware abt the middle of this Month &c.

